DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 08/11/2022 following the Reopening of Prosecution of 09/28/2022. Claims 1-20 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-7, 9-12, 15 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0275805, herein referenced as Petrovic. Note: claims 2, 11 and 18 reference NPL Interpolation as an evidentiary reference.
Regarding Claim 1, Petrovic recites a system (see fig. 1) comprising:
a dynamic compressor (see compressor 60 fig. 1, exhaust gas recirculation valve 142 allows for variation in the amount of exhaust gas recirculation provided; “Engine 10 may further include a compression device such as a turbocharger or supercharger including at least a compressor 60 arranged along intake manifold 44” para. 26) operable to compress a working fluid (fluid in intake manifold 44 fig. 1); and
a controller (controller 12 fig. 1) connected to the dynamic compressor (61 fig. 1), the controller comprising a processor (microprocessor unit 102 fig. 1) and a memory (see read only memory chip 106, random access memory 108 and keep alive memory 110 in fig. 1), the memory storing:
a map of a plurality of predetermined operating points of the dynamic compressor (see characteristics fields 305 and 306 fig. 3; “The first, second, and third characteristic fields 305, 306, and 310 can be implemented in various suitable manners—e.g., as lookup tables or the characteristic fields can include lookup tables. Alternatively or additionally, interpolation may be employed for one or more of the characteristic fields to determine accurate result values for values between stored data points. In one example, one or more of the first, second, and third characteristic fields may include a plurality of monotonically decreasing or monotonically increasing characteristics (e.g., functions, curves), which may simplify determination of mass flow rates” para. 42), each predetermined operating point including a mass flow of the dynamic compressor at that predetermined operating point (“MAF sensor 114 comprises a first characteristic field 305 and a second characteristic field 306, each of which associates a mass flow rate value with a pair of values” para. 36); and 
instruction that program the processor (“electronic storage medium for executable programs” para. 25) to: 
operate the dynamic compressor to compress the working fluid (“the first and second inputs may both either be indicative of operation of the compressor or the engine” para. 45);
determine, while operating the dynamic compressor, a current operating point (see first signal input 302 and second signal input 303 fig. 3) of the compressor; (“first signal input 302 by means of which the MAF sensor may receive a revolution rate signal (e.g., from compressor speed sensor 61) of the inlet air compressor” and “second signal input 303, by means of which an output pressure signal of the compressor (e.g., sensed via sensor 123, a dedicated output pressure sensor, a differential pressure sensor)” in para. 36,)
retrieve the mass flow for the current operating point from the map when the current operating point is one of the predetermined operating points (“e.g. as look up tables or the characteristic fields can include lookup tables” para. 42);
calculate the mass flow for the current operating point from the mass flows of a subset of the predetermined operating points nearest the current operating point when the current operating point is not one of the predetermined operating points (“Alternatively or additionally, interpolation may be employed for one or more of the characteristic fields to determine accurate result values for values between stored data points” para. 42); and 
continue to operate the dynamic compressor to compress the working fluid based at least in part on the calculated mass flow for the current operating point (see fig. 5; “FIG. 5 shows a flowchart illustrating a method 500 of controlling engine operation based on an inferred inlet air compressor mass flow rate” para. 52).

Regarding Claim 2, Petrovic recites the system of claim 1, wherein the instructions stored in the memory program the processor to determine the mass flow for the current operating point (see method in fig. 4) from the mass flows of the subset of the predetermined operating points nearest the current operating point by:
identifying the subset of the predetermined operating points nearest the current operating point (shown in fig. 2);
determining distances between the current operating point and the subset of the predetermined operating points nearest the current operating point;
calculating the mass flow of the current operating point as a function of the determined distances and the mass flow of each predetermined operating point of the subset of the predetermined operating points nearest the current operating point (“The first, second, and third characteristic fields 305, 306, and 310 can be implemented in various suitable manners—e.g., as lookup tables or the characteristic fields can include lookup tables. Alternatively or additionally, interpolation may be employed for one or more of the characteristic fields to determine accurate result values for values between stored data points.” Para. 42).
(the limitations recited above describe the steps done for interpolating data, the simplest form of calculated interpolation being Linear Interpolation, which calculates utilizes the two closest data points to the current operating point and uses a linear equation, as a function of the distances between the current point and the known points, to interpolate a value for the current operating point; see evidentiary reference NPL Interpolation for more details.)

Regarding Claim 3, Petrovic recites the system of claim 2, wherein the compressor comprises a motor (70 fig. 1), and each predetermined operating point (see “lookup tables” in para. 42) and the current operating point are defined by a speed of the motor (“a first signal input 302 by means of which the MAF sensor may receive a revolution rate signal (e.g., from compressor speed sensor 61)” para. 36; the motor and compressor speed would be the same since they are directly connected with each other as shown in fig. 1) and an operating pressure ratio of the compressor (see compressor pressure 406 fig. 4; “406, receiving a pressure associated with the compressor (e.g., an absolute output pressure of the compressor sensed by sensor 123 of FIG. 1, a pressure ratio of the output to the input compressor pressure),” para. 45).

Regarding Claim 6, Petrovic recites the system of claim 1, wherein the dynamic compressor comprises a centrifugal compressor (compressor 60 fig. 1 shown to be formed as a centrifugal compressor).

Regarding Claim 7, Petrovic recites the system of claim 1, wherein the instructions stored in the memory program the processor (“storage medium read-only memory 106 may be programmed with computer readable data representing instructions executable by processor 102 for performing the methods described” para. 25) to input the determined mass flow for the current operating point into a control algorithm for operation of the dynamic compressor (see method 400 in fig. 4 for inferring an inlet air compressor mass flow rate; step 504 fig. 5 of adjusting one or more engine operating parameters being based on the inferred mass flow rate 502).

Regarding Claim 9, Petrovic recites the system of claim 1, wherein the dynamic compressor does not include a mass flow sensor (“MAF sensor 114 may facilitate accurate determination of mass flow rates such as those of outlet gases exiting compressor 60 (FIG. 1) without the use of a physical sensor dedicated to MAF sensing” para. 43).

Regarding Claim 10, Petrovic recites a controller (12 fig. 1) for a dynamic compressor (see compressor 60 fig. 1, exhaust gas recirculation valve 142 allows for variation in the amount of exhaust gas recirculation provided; “Engine 10 may further include a compression device such as a turbocharger or supercharger including at least a compressor 60 arranged along intake manifold 44” para. 26)without a mass flow sensor (“MAF sensor 114 may facilitate accurate determination of mass flow rates such as those of outlet gases exiting compressor 60 (FIG. 1) without the use of a physical sensor dedicated to MAF sensing” para. 43), the controller comprising:
a processor (microprocessor unit 102 fig. 1); and
a memory (see read only memory chip 106, random access memory 108 and keep alive memory 110 in fig. 1), the memory storing:
a map of a plurality of predetermined operating points of the dynamic compressor (see characteristics fields 305 and 306 fig. 3; “The first, second, and third characteristic fields 305, 306, and 310 can be implemented in various suitable manners—e.g., as lookup tables or the characteristic fields can include lookup tables. Alternatively or additionally, interpolation may be employed for one or more of the characteristic fields to determine accurate result values for values between stored data points. In one example, one or more of the first, second, and third characteristic fields may include a plurality of monotonically decreasing or monotonically increasing characteristics (e.g., functions, curves), which may simplify determination of mass flow rates” para. 42), each predetermined operating point including a mass flow of the dynamic compressor at that predetermined operating point (“MAF sensor 114 comprises a first characteristic field 305 and a second characteristic field 306, each of which associates a mass flow rate value with a pair of values” para. 36); and
instructions that program the processor (“electronic storage medium for executable programs” para. 25) to:
operate the dynamic compressor to compress the working fluid (“the first and second inputs may both either be indicative of operation of the compressor or the engine” para. 45);
determine, while operating the dynamic compressor, a current operating point (see first signal input 302 and second signal input 303 fig. 3) of the compressor; (“first signal input 302 by means of which the MAF sensor may receive a revolution rate signal (e.g., from compressor speed sensor 61) of the inlet air compressor” and “second signal input 303, by means of which an output pressure signal of the compressor (e.g., sensed via sensor 123, a dedicated output pressure sensor, a differential pressure sensor)” in para. 36,)
retrieve the mass flow for the current operating point from the map when the current operating point is one of the predetermined operating points (“e.g. as look up tables or the characteristic fields can include lookup tables” para. 42);
calculate the mass flow for the current operating point from the mass flows of a subset of the predetermined operating points nearest the current operating point when the current operating point is not one of the predetermined operating points (“Alternatively or additionally, interpolation may be employed for one or more of the characteristic fields to determine accurate result values for values between stored data points” para. 42); and
continue to operate the dynamic compressor to compress the working fluid based at least in part on the calculated mass flow for the current operating point (see fig. 5; “FIG. 5 shows a flowchart illustrating a method 500 of controlling engine operation based on an inferred inlet air compressor mass flow rate” para. 52).

Regarding Claim 11, Petrovic recites the controller of claim 10, wherein the instructions stored in the memory program the processor to determine the mass flow for the current operating point (see method in fig. 4) from the mass flows of the subset of the predetermined operating points nearest the current operating point by:
identifying the subset of the predetermined operating points nearest the current operating point (shown in fig. 2);
determining distances between the current operating point and the subset of the predetermined operating points nearest the current operating point;
calculating the mass flow of the current operating point as a function of the determined distances and the mass flow of each predetermined operating point of the subset of the predetermined operating points nearest the current operating point (“The first, second, and third characteristic fields 305, 306, and 310 can be implemented in various suitable manners—e.g., as lookup tables or the characteristic fields can include lookup tables. Alternatively or additionally, interpolation may be employed for one or more of the characteristic fields to determine accurate result values for values between stored data points.” Para. 42).
(the limitations recited above describe the steps done for interpolating data, the simplest form of calculated interpolation being Linear Interpolation, which calculates utilizes the two closest data points to the current operating point and uses a linear equation, as a function of the distances between the current point and the known points, to interpolate a value for the current operating point; see evidentiary reference NPL Interpolation for more details.)

Regarding Claim 12, Petrovic recites the controller of claim 11, wherein the compressor comprises a motor (70 fig. 1), and each predetermined operating point (see “lookup tables” in para. 42) and the current operating point are defined by a speed of the motor (“a first signal input 302 by means of which the MAF sensor may receive a revolution rate signal (e.g., from compressor speed sensor 61)” para. 36; the motor and compressor speed would be the same since they are directly connected with each other as shown in fig. 1) and an operating pressure ratio (see compressor pressure 406 fig. 4; “406, receiving a pressure associated with the compressor (e.g., an absolute output pressure of the compressor sensed by sensor 123 of FIG. 1, a pressure ratio of the output to the input compressor pressure),” para. 45).

Regarding Claim 15, Petrovic recites the controller of claim 10, wherein the instructions stored in the memory program the processor (“storage medium read-only memory 106 may be programmed with computer readable data representing instructions executable by processor 102 for performing the methods described” para. 25) to input the determined mass flow for the current operating point into a control algorithm for operation of the dynamic compressor (see method 400 in fig. 4 for inferring an inlet air compressor mass flow rate; step 504 fig. 5 of adjusting one or more engine operating parameters being based on the inferred mass flow rate 502).

Regarding Claim 17, Petrovic recites a method of determining a mass flow (see fig. 4 which shows a method of producing an inferred mass flow rate) of a dynamic compressor (60 fig. 1; exhaust gas recirculation valve 142 allows for variation in the amount of exhaust gas recirculation provided; “Engine 10 may further include a compression device such as a turbocharger or supercharger including at least a compressor 60 arranged along intake manifold 44” para. 26) that is compressing a working fluid and does not include a mass flow sensor (“MAF sensor 114 may facilitate accurate determination of mass flow rates such as those of outlet gases exiting compressor 60 (FIG. 1) without the use of a physical sensor dedicated to MAF sensing” para. 43), the method comprising:
operating the dynamic compressor to compress the working fluid (“the first and second inputs may both either be indicative of operation of the compressor or the engine” para. 45);
determining, while operating the dynamic compressor, a current operating point (see first signal input 302 and second signal input 303 fig. 3) of the compressor; (“first signal input 302 by means of which the MAF sensor may receive a revolution rate signal (e.g., from compressor speed sensor 61) of the inlet air compressor” and “second signal input 303, by means of which an output pressure signal of the compressor (e.g., sensed via sensor 123, a dedicated output pressure sensor, a differential pressure sensor)” in para. 36,)
retrieving the mass flow for the current operating point from a map of predetermined operating points (see characteristics fields 305 and 306 fig. 3; “The first, second, and third characteristic fields 305, 306, and 310 can be implemented in various suitable manners—e.g., as lookup tables or the characteristic fields can include lookup tables. Alternatively or additionally, interpolation may be employed for one or more of the characteristic fields to determine accurate result values for values between stored data points. In one example, one or more of the first, second, and third characteristic fields may include a plurality of monotonically decreasing or monotonically increasing characteristics (e.g., functions, curves), which may simplify determination of mass flow rates” para. 42) stored in a memory (see 106 and 108 fig. 1) when the current operating point is one of a plurality of predetermined operating points (“e.g. as look up tables or the characteristic fields can include lookup tables” para. 42) of the dynamic compressor in the map, each predetermined operating point in the map including a mass flow of the dynamic compressor at that predetermined operating point (“MAF sensor 114 comprises a first characteristic field 305 and a second characteristic field 306, each of which associates a mass flow rate value with a pair of values” para. 36);
calculating the mass flow for the current operating point from the mass flows of a subset of the predetermined operating points nearest the current operating point when the current operating point is not one of the predetermined operating points in the map (“Alternatively or additionally, interpolation may be employed for one or more of the characteristic fields to determine accurate result values for values between stored data points” para. 42); and
continuing to operate the dynamic compressor to compress the working fluid based at least in part on the calculated mass flow for the current operating point (see fig. 5; “FIG. 5 shows a flowchart illustrating a method 500 of controlling engine operation based on an inferred inlet air compressor mass flow rate” para. 52).

Regarding Claim 18, Petrovic recites the method of claim 17, wherein determining the mass flow for the current operating point (see method in fig. 4) from the mass flows of the subset of the predetermined operating points nearest the current operating point comprises:
identifying the subset of the predetermined operating points nearest the current operating point (shown in fig. 2);
determining distances between the current operating point and the subset of the predetermined operating points nearest the current operating point;
calculating the mass flow of the current operating point as a function of the determined distances and the mass flow of each predetermined operating point of the subset of the predetermined operating points nearest the current operating point (“The first, second, and third characteristic fields 305, 306, and 310 can be implemented in various suitable manners—e.g., as lookup tables or the characteristic fields can include lookup tables. Alternatively or additionally, interpolation may be employed for one or more of the characteristic fields to determine accurate result values for values between stored data points.” Para. 42).
(the limitations recited above describe the steps done for interpolating data, the simplest form of calculated interpolation being Linear Interpolation, which calculates utilizes the two closest data points to the current operating point and uses a linear equation, as a function of the distances between the current point and the known points, to interpolate a value for the current operating point; see evidentiary reference NPL Interpolation for more details.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrovic in view of US 2019/0249681, herein referenced as Sishtla.
Regarding Claim 4, Petrovic recites the system of claim 2, wherein the compressor comprises a motor (see motor 70 for compressor 60 fig. 1), and each predetermined operating point and the current operating point are defined by a speed of the motor, [and] an operating pressure ratio (see compressor pressure 406 fig. 4; “406, receiving a pressure associated with the compressor (e.g., an absolute output pressure of the compressor sensed by sensor 123 of FIG. 1, a pressure ratio of the output to the input compressor pressure)” para. 45).
However, Petrovic fails to anticipate where the compressor comprises a variable inlet guide vane (VIGV)¸and each predetermined operating point [is also] defined by a position of the VIGV.
Petrovic and Sishtla are analogous art in that both relate to the field of endeavor of controlling compressors. 
Sishtla teaches of where the compressor (22 fig. 2B) comprises a variable inlet guide vane (VIGV) (see inlet guide vanes 58 fig. 2B), and each predetermined operating point [is also] defined by a position of the VIGV (“determines a mass of flow to the impeller 56 based on an angle of the inlet guide vanes 58 and a rotational speed of the impeller 56” para. 39; “controller 82 moves the ring 70 towards the first position to decrease obstruction to the second opening 50 at lower load levels and moves the ring 70 towards the second position to increase obstruction to the second opening 50 at higher load levels” para. 39, the ring adjusting the position of the inlet guide vanes 58 fig. 2B). Sishtla teaches that “the inlet guide vanes 58 are rotatable to control flow to the impeller 56” in para. 37
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified Petrovic to include inlet guide vanes as disclosed by Sishtla to obtain the benefit of ‘controlling the flow into the impeller’ as taught by Sishtla. Since the variable inlet guide vanes of Petrovic as modified by Sishtla would have an effect of the flow for the compressor, the position of the inlet guide vanes in the combination above would partially define the current operating point of the compressor as well as the predetermined operating points of the compressor in the lookup tables.

Regarding Claim 13, Petrovic recites the controller of claim 11, wherein the compressor comprises a motor (see motor 70 attached to compressor 60 fig. 1), and each predetermined operating point and the current operating point are defined by a speed of the motor, [and] an operating pressure ratio (see compressor pressure 406 fig. 4; “406, receiving a pressure associated with the compressor (e.g., an absolute output pressure of the compressor sensed by sensor 123 of FIG. 1, a pressure ratio of the output to the input compressor pressure)” para. 45).
However, Petrovic fails to anticipate where the compressor comprises a variable inlet guide vane (VIGV)¸and each predetermined operating point [is also] defined by a position of the VIGV.
Petrovic and Sishtla are analogous art in that both relate to the field of endeavor of controlling compressors. 
Sishtla teaches of where the compressor (22 fig. 2B) comprises a variable inlet guide vane (VIGV) (see inlet guide vanes 58 fig. 2B), and each predetermined operating point [is also] defined by a position of the VIGV (“determines a mass of flow to the impeller 56 based on an angle of the inlet guide vanes 58 and a rotational speed of the impeller 56” para. 39; “controller 82 moves the ring 70 towards the first position to decrease obstruction to the second opening 50 at lower load levels and moves the ring 70 towards the second position to increase obstruction to the second opening 50 at higher load levels” para. 39, the ring adjusting the position of the inlet guide vanes 58 fig. 2B). Sishtla teaches that “the inlet guide vanes 58 are rotatable to control flow to the impeller 56” in para. 37
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified Petrovic to include inlet guide vanes as disclosed by Sishtla to obtain the benefit of ‘controlling the flow into the impeller’ as taught by Sishtla. Since the variable inlet guide vanes of Petrovic as modified by Sishtla would have an effect of the flow for the compressor, the position of the inlet guide vanes in the combination above would partially define the current operating point of the compressor as well as the predetermined operating points of the compressor in the lookup tables.

Claim(s) 8, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrovic, in view of US 6298718, herein referenced as Wang.
Regarding Claim 8, Petrovic recites the system of claim 1, wherein the memory further stores a map of a plurality of predetermined surge points (see surge line which would define a plurality of points in fig. 2), a surge point mass flow for each predetermined surge point (see X-axis in fig. 2).
However, Petrovic fails to anticipate a plurality of predetermined choke points, and a choke point mass flow for each predetermined choke point, and the instructions stored in the memory program the processor to:
determine a current surge point for the current operating point based on the map of the plurality of predetermined surge points;
determine a current choke point for the current operating point based on the map of the plurality of predetermined choke points;
retrieve the mass flow for the current surge point from the map when the current surge point is one of the predetermined surge points;
retrieve the mass flow for the current choke point from the map when the current choke point is one of the predetermined choke points;
calculate a surge point mass flow for the current surge point from the mass flows of a subset of the plurality of predetermined surge points nearest the current surge point when the current surge point is not one of the predetermined surge points;
calculate a choke point mass flow for the current choke point from the mass flows of a subset of the plurality of predetermined choke points nearest the current choke point when the current choke point is not one of the predetermined choke points.

Petrovic and Wang are analogous art in that both relate to the field of endeavor of controlling compressors.
Wang teaches of wherein the memory (“storing, in a memory, data corresponding to a compressor operation map defining a region of normal compressor operation between a surge line and a choke line” claim 1) further stores a map of a plurality of predetermined surge points (see surge line adjacent surge region in fig. 2 and lower boundary line 121 in fig. 8; the boundary/line at the surge region defining a plurality of predetermined surge points), a surge point mass flow for each predetermined surge point (see X-axis inlet flow parameter in fig. 2), 
a plurality of predetermined choke points (“storing, in a memory, data corresponding to a compressor operation map defining a region of normal compressor operation between a surge line and a choke line” claim 1; see choke line adjacent choke region in fig. 2 and upper boundary line 120 fig. 8; the boundary/line at the surge region defining a plurality of predetermined surge points), and a choke point mass flow for each predetermined choke point (see X-axis inlet flow parameter in fig. 2 and Y-axis inlet mass air flow in fig. 8), and the instructions stored in the memory program the processor to:
determine a current surge point for the current operating point based on the map of the plurality of predetermined surge points (“If certain compressor performance data falls into either the surge or choke region, an appropriate abnormal performance signal is generated” abstract; this determination for whether the current operating point is in the surge region or not would include determining where the surge point is for the current operating point);
determine a current choke point for the current operating point based on the map of the plurality of predetermined choke points (“If certain compressor performance data falls into either the surge or choke region, an appropriate abnormal performance signal is generated” abstract; this determination for whether the current operating point is in the choke region or not would include determining where the choke point is for the current operating point);
retrieve the mass flow for the current surge point from the map when the current surge point is one of the predetermined surge points (see fig. 2 and fig. 8);
retrieve the mass flow for the current choke point from the map when the current choke point is one of the predetermined choke points (see fig. 2 and fig. 8);
Wang teaches that “if certain compressor performance data falls into either the surge or choke region, an appropriate abnormal performance signal is generated” abstract. Wang further teaches that “the left and right boundaries of the compressor map define a surge line and a choke line, respectively. Both of these lines define a limit of stable operation for the turbocharger or compressor” in col. 1 lines 33-36 and that “compressor surge or choke conditions can be overcome by modifying the engine operation” in col. 1 lines 62-63.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified Petrovic to have calculated, via such known methods as interpolation, a choke point and surge point for the current operating point upon on a predetermined compressor performance map as disclosed by Wang, to obtain the benefit of ‘determining whether the compressor is operating in the choke or surge regions and to take corrective action if so since these regions define unstable operation of the compressor’ as taught by Wang. The choke point and surge point for the current operating point would have a calculated associated mass air flow as noted by boundary lines 120 and 121 in fig. 8 of Wang, as used to modify Petrovic.

Regarding Claim 16, Petrovic recites the controller of claim 10, wherein the memory further stores a map of a plurality of predetermined surge points (see surge line which would define a plurality of points in fig. 2), a surge point mass flow for each predetermined surge point (see X-axis in fig. 2). 
However, Petrovic fails to anticipate a plurality of predetermined choke points, and a choke point mass flow for each predetermined choke point, and the instructions stored in the memory program the processor to:
determine a current surge point for the current operating point based on the map of the plurality of predetermined surge points;
determine a current choke point for the current operating point based on the map of the plurality of predetermined choke points;
retrieve the mass flow for the current surge point from the map when the current surge point is one of the predetermined surge points;
retrieve the mass flow for the current choke point from the map when the current choke point is one of the predetermined choke points;
calculate a surge point mass flow for the current surge point from the mass flows of a subset of the plurality of predetermined surge points nearest the current surge point when the current surge point is not one of the predetermined surge points; and
calculate a choke point mass flow for the current choke point from the mass flows of a subset of the plurality of predetermined choke points nearest the current choke point when the current choke point is not one of the predetermined choke points.
Petrovic and Wang are analogous art in that both relate to the field of endeavor of controlling compressors.
Wang teaches of wherein the memory (“storing, in a memory, data corresponding to a compressor operation map defining a region of normal compressor operation between a surge line and a choke line” claim 1) further stores a map of a plurality of predetermined surge points (see surge line adjacent surge region in fig. 2 and lower boundary line 121 in fig. 8; the boundary/line at the surge region defining a plurality of predetermined surge points), a surge point mass flow for each predetermined surge point (see X-axis inlet flow parameter in fig. 2), a plurality of predetermined choke points (“storing, in a memory, data corresponding to a compressor operation map defining a region of normal compressor operation between a surge line and a choke line” claim 1; see choke line adjacent choke region in fig. 2 and upper boundary line 120 fig. 8; the boundary/line at the surge region defining a plurality of predetermined surge points), and a choke point mass flow for each predetermined choke point (see X-axis inlet flow parameter in fig. 2 and Y-axis inlet mass air flow in fig. 8), and the instructions stored in the memory program the processor to:
determine a current surge point for the current operating point based on the map of the plurality of predetermined surge points (“If certain compressor performance data falls into either the surge or choke region, an appropriate abnormal performance signal is generated” abstract; this determination for whether the current operating point is in the surge region or not would include determining where the surge point is for the current operating point);
determine a current choke point for the current operating point based on the map of the plurality of predetermined choke points (“If certain compressor performance data falls into either the surge or choke region, an appropriate abnormal performance signal is generated” abstract; this determination for whether the current operating point is in the choke region or not would include determining where the choke point is for the current operating point);
retrieve the mass flow for the current surge point from the map when the current surge point is one of the predetermined surge points (see fig. 2 and fig. 8);
retrieve the mass flow for the current choke point from the map when the current choke point is one of the predetermined choke points (see fig. 2 and fig. 8);
Wang teaches that “if certain compressor performance data falls into either the surge or choke region, an appropriate abnormal performance signal is generated” abstract. Wang further teaches that “the left and right boundaries of the compressor map define a surge line and a choke line, respectively. Both of these lines define a limit of stable operation for the turbocharger or compressor” in col. 1 lines 33-36 and that “compressor surge or choke conditions can be overcome by modifying the engine operation” in col. 1 lines 62-63.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified Petrovic to have calculated, via such known methods as interpolation, a choke point and surge point for the current operating point upon on a predetermined compressor performance map as disclosed by Wang, to obtain the benefit of ‘determining whether the compressor is operating in the choke or surge regions and to take corrective action if so since these regions define unstable operation of the compressor’ as taught by Wang. The choke point and surge point for the current operating point would have a calculated associated mass air flow as noted by boundary lines 120 and 121 in fig. 8 of Wang, as used to modify Petrovic.

Regarding Claim 20, Petrovic recites the method of claim 17, but fails to anticipate said method further comprising determining a current surge point for the current operating point based on a map of a plurality of predetermined surge points, wherein the map includes a surge point mass flow for each predetermined surge point;
determining a current choke point for the current operating point based on a map of the plurality of predetermined choke points, wherein the map includes a choke point mass flow for each predetermined choke point;
retrieving the mass flow for the current surge point from the map when the current surge point is one of the predetermined surge points;
retrieving the mass flow for the current choke point from the map when the current choke point is one of the predetermined choke points;
calculating a surge point mass flow for the current surge point from the mass flows of a subset of the plurality of predetermined surge points nearest the current surge point when the current surge point is not one of the predetermined surge points; and
calculating a choke point mass flow for the current choke point from the mass flows of a subset of the plurality of predetermined choke points nearest the current choke point when the current choke point is not one of the predetermined choke points.

Petrovic and Wang are analogous art in that both relate to the field of endeavor of controlling compressors.
Wang teaches of determining a current surge point for the current operating point based on a map of a plurality of predetermined surge points (“If certain compressor performance data falls into either the surge or choke region, an appropriate abnormal performance signal is generated” abstract; this determination for whether the current operating point is in the surge region or not would include determining where the surge point is for the current operating point), wherein the map includes a surge point mass flow for each predetermined surge points (see surge line adjacent surge region in fig. 2 and lower boundary line 121 in fig. 8; the boundary/line at the surge region defining a plurality of predetermined surge points; the graphs showing a mass flow value on one of the axis);
determining a current choke point (“If certain compressor performance data falls into either the surge or choke region, an appropriate abnormal performance signal is generated” abstract; this determination for whether the current operating point is in the choke region or not would include determining where the choke point is for the current operating point) for the current operating point based on a map of the plurality of predetermined choke points (“storing, in a memory, data corresponding to a compressor operation map defining a region of normal compressor operation between a surge line and a choke line” claim 1; see choke line adjacent choke region in fig. 2 and upper boundary line 120 fig. 8; the boundary/line at the surge region defining a plurality of predetermined surge points), wherein the map includes a choke point mass flow for each predetermined choke point (see X-axis inlet flow parameter in fig. 2 and Y-axis inlet mass air flow in fig. 8);
retrieving the mass flow for the current surge point from the map when the current surge point is one of the predetermined surge points (see fig. 2 and fig. 8);
retrieving the mass flow for the current choke point from the map when the current choke point is one of the predetermined choke points (see fig. 2 and fig. 8);
Wang teaches that “if certain compressor performance data falls into either the surge or choke region, an appropriate abnormal performance signal is generated” abstract. Wang further teaches that “the left and right boundaries of the compressor map define a surge line and a choke line, respectively. Both of these lines define a limit of stable operation for the turbocharger or compressor” in col. 1 lines 33-36 and that “compressor surge or choke conditions can be overcome by modifying the engine operation” in col. 1 lines 62-63.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified Petrovic to have calculated, via such known methods as interpolation, a choke point and surge point for the current operating point upon on a predetermined compressor performance map as disclosed by Wang, to obtain the benefit of ‘determining whether the compressor is operating in the choke or surge regions and to take corrective action if so since these regions define unstable operation of the compressor’ as taught by Wang. The choke point and surge point for the current operating point would have a calculated associated mass air flow as noted by boundary lines 120 and 121 in fig. 8 of Wang, as used to modify Petrovic.

Allowable Subject Matter
Claims 5, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  claims 5 and 14 are deemed to be allowable over the prior art of record since not prior art was found which anticipated or rendered obvious the subject matter of those claims. No prior art was found which determined in a compressor a mass flow for the current operating point (defined by a motor speed, VIGV position and a pressure ratio) ‘from the mass flows of the subset of the predetermined operating points nearest the current operating point by: identifying a first subset of the predetermined operating points nearest the current operating point, the first subset of predetermined operating points having a same first VIGV position less than a current  VIGV position of the current operating point; determining distances between the current operating point with the current VIGV position replaced with the first VIGV position and the predetermined operating points in the first subset; calculating a first intermediate mass flow of the current operating point with the current VIGV position replaced with the first VIGV position as a function of the determined distances and the mass flow of each predetermined operating point of the first subset; identifying a second subset of the predetermined operating points nearest the current operating point, the second subset of predetermined operating points having a same second VIGV position greater than the current VIGV position of the current operating point; determining distances between the current operating point with the current VIGV position replaced with the second VIGV position and the predetermined operating points of the second subset;
calculating a second intermediate mass flow of the current operating point with the current VIGV position replaced with the second VIGV position as a function of the determined distances and the mass flow of each predetermined operating point of the second subset; and calculating the mass flow of the current operating point as a function of the first intermediate mass flow, the second intermediate mass flow, and distances between the current VIGV position and the first and second VIGV positions’. While references such as Sishtla cited above disclosed of using the VIGV position to determine a mass flow rate, said reference was silent as to using a first subset for a more closed VIGV position and a second subset with a more open VIGV position and utilizing intermediate mass flow values to calculate a determined mass flow.   As such, the claims are deemed novel over the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9810170 and US 11156226 – US patent grants of prior art cited above. 
US 2010/0263391 – discloses that inlet guide vane setting angle is a parameter on performance maps of compressors.
US 6050093 - discloses that a multitude of engine operating curves for constant turbine guide vane positions and constant engine speeds for various engine loads and engine operating modes are also recorded and retrieved by the engine control unit for controlling the engine; also discloses the use of a look up table to determine mass flow in a compressor. 
US 5042245 – discloses a compressor with a performance map where each point of a map has a corresponding rotor speed and pressure ratio, and that the lines are also defined by the vane position. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146. The examiner can normally be reached 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        

/ERIC J ZAMORA ALVAREZ/Primary Examiner, Art Unit 3745